ORDER
Appellant, Hopi Credit Association, Appellate Case No. 99AP000002, on March *41924.1999, filed a Motion, to withdraw its Notice of Appeal in the Hopi Tribal Court.
The Trial Court on February 19, 1999, dismissed Trial Court case No. 97CV000242 with prejudice for failure to prosecute the action. Appellant, The Hopi Credit Association, on March 3, 1999, filed a Motion for Reconsideration before the Trial Court. Having heard nothing regarding this motion, Appellant files a Notice of Appeal on March 12, 1999. Appellants Motion for Reconsideration was granted on March 11,1999.
Since the Motion for Reconsideration has been granted, the issues appealed are now moot. Appellants Motion to withdraw its Notice of Appeal is hereby granted.